


110 HR 3357 IH: To reauthorize the National Writing

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3357
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. George Miller of
			 California (for himself, Mr.
			 Murtha, Mr. Holt,
			 Mr. Cleaver,
			 Mr. Van Hollen,
			 Mrs. McCarthy of New York,
			 Mr. Gene Green of Texas,
			 Mr. Courtney, and
			 Mr. Wicker) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To reauthorize the National Writing
		  Project.
	
	
		1.FindingsThe Congress finds as follows:
			(1)The United States
			 is facing a continuing crisis in writing in schools and in the
			 workplace.
			(2)Nationwide reports
			 show that nearly 1/3 of high school graduates are not
			 ready for college-level English composition courses.
			(3)Writing is a
			 threshold skill for both employment and promotion; deficiencies in writing
			 skills have resulted in annual private-sector costs for providing writing
			 training as high as $3,100,000,000.
			(4)Writing is a
			 central feature in State and local educational standards in all
			 disciplines.
			(5)Since 1973, the
			 only national program to address the writing problem in the Nation’s schools
			 has been the National Writing Project’s network of collaborative
			 university-school programs.
			(6)Evaluations of the
			 National Writing Project document significant gains in student performance in
			 writing and effective classroom practices.
			(7)The National
			 Writing Project has become a model for programs to improve teaching in such
			 other fields as mathematics, science, history, civics and government,
			 geography, reading and literature, technology, performing arts, and foreign
			 languages.
			(8)Each year, more
			 that 135,000 teachers directly benefit from National Writing Project programs
			 in nearly 200 sites located in all 50 States, the District of Columbia, Puerto
			 Rico, and the U.S. Virgin Islands.
			2.ReauthorizationSubpart 2 of part C of title II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6701 et seq.) is
			 amended to read as follows:
			
				2National Writing
				Project
					2331.Purposes
						The purposes
				of this subpart are—
							(1)to support and
				promote the expansion of the National Writing Project network of sites so that
				teachers in every region of the United States will have access to a National
				Writing Project program;
							(2)to ensure the
				consistent high quality of the sites through ongoing review, evaluation, and
				technical assistance;
							(3)to support and
				promote the establishment of programs to disseminate effective practices and
				research findings about the teaching of writing; and
							(4)to coordinate
				activities assisted under this subpart with activities assisted under this
				Act.
							2332.National
				Writing Project
						(a)AuthorizationThe
				Secretary is authorized to award a grant to the National Writing Project, a
				nonprofit educational organization that has as its primary purpose the
				improvement of the quality of student writing and learning (hereafter in this
				section referred to as the grantee) to improve the teaching of
				writing and the use of writing as a part of the learning process in our
				Nation's classrooms.
						(b)Requirements of
				GrantThe grant shall provide that—
							(1)the grantee will
				enter into contracts with institutions of higher education or other nonprofit
				educational providers (hereafter in this section referred to as
				contractors) under which the contractors will agree to
				establish, operate, and provide the non-Federal share of the cost of teacher
				training programs in effective approaches and processes for the teaching of
				writing;
							(2)funds made
				available by the Secretary to the grantee pursuant to any contract entered into
				under this section will be used to pay the Federal share of the cost of
				establishing and operating teacher training programs as provided in paragraph
				(1); and
							(3)the grantee will
				meet such other conditions and standards as the Secretary determines to be
				necessary to assure compliance with the provisions of this section and will
				provide such technical assistance as may be necessary to carry out the
				provisions of this section.
							(c)Teacher Training
				ProgramsThe teacher training programs authorized in subsection
				(a) shall—
							(1)be conducted during
				the school year and during the summer months;
							(2)train teachers who
				teach grades kindergarten through college;
							(3)select teachers to
				become members of a National Writing Project teacher network whose members will
				conduct writing workshops for other teachers in the area served by each
				National Writing Project site; and
							(4)encourage teachers
				from all disciplines to participate in such teacher training programs.
							(d)Federal
				Share
							(1)In
				generalExcept as provided in paragraph (2) or (3) and for
				purposes of subsection (a), the term Federal share means, with
				respect to the costs of teacher training programs authorized in subsection (a),
				50 percent of such costs to the contractor.
							(2)WaiverThe
				Secretary may waive the provisions of paragraph (1) on a case-by-case basis if
				the National Advisory Board described in subsection (e) determines, on the
				basis of financial need, that such waiver is necessary.
							(3)MaximumThe
				Federal share of the costs of teacher training programs conducted pursuant to
				subsection (a) may not exceed $150,000 for any one contractor, or $300,000 for
				a statewide program administered by any one contractor in at least five sites
				throughout the State.
							(e)National
				Advisory Board
							(1)EstablishmentThe
				National Writing Project shall establish and operate a National Advisory
				Board.
							(2)CompositionThe
				National Advisory Board established pursuant to paragraph (1) shall consist
				of—
								(A)national
				educational leaders;
								(B)leaders in the
				field of writing; and
								(C)such other
				individuals as the National Writing Project determines necessary.
								(3)DutiesThe
				National Advisory Board established pursuant to paragraph (1) shall—
								(A)advise the National
				Writing Project on national issues related to student writing and the teaching
				of writing;
								(B)review the
				activities and programs of the National Writing Project; and
								(C)support the
				continued development of the National Writing Project.
								(f)Evaluation
							(1)In
				generalThe Secretary shall conduct an independent evaluation by
				grant or contract of the teacher training programs administered pursuant to
				this subpart. Such evaluation shall specify the amount of funds expended by the
				National Writing Project and each contractor receiving assistance under this
				section for administrative costs. The results of such evaluation shall be made
				available to the appropriate committees of Congress.
							(2)Funding
				limitationThe Secretary shall reserve not more than $150,000
				from the total amount appropriated pursuant to the authority of subsection (h)
				for fiscal year 2008, and such sums as may be necessary for each of the 5
				succeeding fiscal years, to conduct the evaluation described in paragraph
				(1).
							(g)Application
				Review
							(1)Review
				boardThe National Writing Project shall establish and operate a
				National Review Board that shall consist of—
								(A)leaders in the
				field of research in writing; and
								(B)such other
				individuals as the National Writing Project deems necessary.
								(2)DutiesThe
				National Review Board shall—
								(A)review all
				applications for assistance under this subsection; and
								(B)recommend
				applications for assistance under this subsection for funding by the National
				Writing Project.
								(h)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this subpart $30,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
						.
		
